Citation Nr: 0010349	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
both on a direct basis and as secondary to the veteran's 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
the veteran's PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for a psychophysiological gastrointestinal 
disorder with anxiety was granted in a December 1970 rating 
decision, and a noncompensable evaluation was assigned.  In 
an October 1971 rating decision, this evaluation was 
increased to 10 percent, and headaches were incorporated into 
evaluation of the veteran's psychophysiological 
gastrointestinal disorder with anxiety.  In January 1996, the 
RO received the veteran's request for an increased 
evaluation, which it denied in a June 1996 rating decision.  
The veteran appealed this determination.  During the pendency 
of this appeal, the veteran also sought service connection 
for PTSD.  The RO initially denied this claim, and the 
veteran again appealed.  During the pendency of both appeals, 
in a February 1999 Hearing Officer decision, the RO granted 
service connection for PTSD and incorporated the veteran's 
psychophysiological gastrointestinal disorder with anxiety 
and headaches into consideration and evaluation of the 
veteran's PTSD.  The RO also increased the veteran's assigned 
evaluation for PTSD to 30 percent, effective from the 
veteran's original date of claim in January 1996.  This 30 
percent evaluation remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the issue of entitlement to service 
connection for migraine headaches, both on a direct basis and 
as secondary to the veteran's service-connected PTSD, will be 
addressed in the REMAND section, following the decision 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by complaints of a 
depressed mood, flashbacks, nightmares, difficulty sleeping, 
anxiety, and headaches.  Clinically, the veteran has been 
found to experience persistent anxiety and is considered 
significantly impaired.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, Diagnostic Code 9411 (PTSD) currently 
provides for a 30 percent evaluation where there is 
occupational and social impairment with occasional tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  The veteran is currently evaluated at 30 
percent.

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum available, is warranted 
where there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; disorientation as to time or place; and memory loss 
for names, close relatives, one's own occupation, or one's 
own name.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 30 percent evaluation where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels, 
as to produce definite industrial impairment.

A 50 percent evaluation was warranted where there was 
evidence that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation was warranted where the veteran's 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or the 
veteran was demonstrably unable to obtain or retain 
employment.

II.  Factual Background

The veteran's VA outpatient treatment records (dated from 
January 1994 to March 2000) indicate that the veteran was 
referred by the Vet. Center for medication therapy for 
complaints of anxiety, irritability, sleep difficulty, and 
depressed mood.  It was noted that the veteran had received 
weekly counseling at the Vet. Center since 1996.  These 
records also reflect the diagnoses of probable mixed-type 
headaches and probable vascular headaches, but neither is 
discussed within the context of the veteran's mental health.  
These records also reflect the diagnoses of functional 
stomach disorder, history of gastric reflux, recurrent 
heartburn, and recurrent peptic ulcer, but again, none of 
these is discussed within the context of the veteran's mental 
health.  

Records from the Vet. Center (dated from July 1996 to October 
1998) reflect numerous counseling sessions beginning in July 
1996.  Pursuant to these sessions, the veteran was found to 
experience recurrent intrusive thoughts and distressing 
images as to his Vietnam service.  His nightmares were 
chronic.  The veteran attempted to avoid feelings and 
thoughts of his Vietnam experience, and his emotional 
numbness, hypervigilance, and anger continued to be problems 
at work and at home.  These symptoms resulted in difficulties 
for the veteran in his family life.  His ability to work, 
relate, and live a normal life was severely inhibited.  It 
appeared that the veteran was severely disabled.

The veteran's October 1996 VA examination reflects the 
veteran's complaints of hypervigilance, anxiety, and 
tenseness.  The veteran also reported recurrent nightmares.  
It was noted that the veteran had been married for 27 years 
and that he had two children.  It was also noted that the 
veteran had had multiple treatment for headaches.  Mental 
status examination found no apparent language difficulty, nor 
was there any evidence of hallucinations or delusions.  The 
veteran was somewhat disoriented as to place, but he 
remembered three of three objects at five minutes.  Word 
generation was within normal limits, and there was no other 
evidence of gross cognitive deficits.  However, the veteran 
was somewhat tense and anxious during the interview, and he 
cried several times when recalling situations of violence.  
The veteran also became very emotional when talking about his 
return from Vietnam, as he was rejected by society.  His 
insight and judgment were fair.  The examiner recommended 
that the veteran come to PTSD counseling at the VA.

A response from one of the veteran's private physicians 
(received at the RO in November 1996) indicates that between 
1978 and 1986, the veteran was treated primarily for 
headaches and stomach problems, which were probably related 
to stress.


A June 1997 VA evaluation of the veteran's claims file 
references the veteran's consistent and chronic problems with 
hypercholesterolemia, hypertension, headaches, and a variety 
of gastrointestinal symptomatology, which was consistent with 
what was termed a psychophysiological gastrointestinal 
disorder at the time of the veteran's discharge from service.  
Intermittent symptoms of anxiety were also noted.  The 
examiner questioned the diagnosis of PTSD, but it was clear 
that the veteran continued to experience persistent symptoms 
of a psychophysiologic gastrointestinal disorder, with 
anxiety and headaches.

The veteran's October 1998 VA examination indicates that the 
veteran was well dressed and reasonably groomed.  He was not 
disheveled.  The veteran was cooperative without being 
suspicious or guarded.  The veteran stated that he had had 
severe depression, anxiety, nervousness, difficulty sleeping, 
flashbacks about the war, headaches, and nightmares since he 
started his tour in Vietnam.  The veteran also stated that he 
had a problem with acid in his stomach, which caused 
gastrointestinal upsets.  The veteran denied any psychotic or 
manic symptoms, and he denied panic attacks.  He also denied 
any change in his memory or concentration.  The veteran did 
have occasional feelings of hopelessness, helplessness, and 
poor self-esteem, but he reported no suicidal or homicidal 
ideations currently.  The veteran stated that he saw a 
psychologist for therapy.  He also stated that two years 
before, he had thought about shooting himself, but he had 
stopped himself.  It was noted that the veteran had been 
married for 29 years and that he had worked as a bookkeeper 
for over 23 years.  He retired in 1991, after suffering a 
back injury.  As to the veteran's current level of 
functioning, it was noted that the veteran lived with his 
wife and that he took care of himself, including dressing, 
bathing, and personal hygiene.  The veteran could do 
household chores, errands, shopping, and cooking, and he was 
able to drive.  He got along well with family and friends.  
His typical day consisted of watching television and working 
on the computer.  The veteran's hobbies included fishing and 
hunting.  Mental status examination found the veteran 
cooperative, with normal speech.  The veteran's psychomotor 
activity was normal, and he had good eye contact.  The 
veteran was alert and oriented to month, date, year, and 
city.  His immediate recall was three of three items in three 
minutes.  His attention span was intact.  The veteran's mood 
appeared anxious, and his affect was consistent with his 
mood.  The veteran had no suicidal or homicidal ideations.  
It was noted that the veteran's thought process was 
significant for circumstantiality.  It was also noted that 
the veteran denied any delusions or hallucinations.  There 
was no inappropriate behavior.  The veteran denied any 
difficulty maintaining his personal hygiene or other basic 
activities of daily living.  He also denied any memory loss 
or short or long term impairment.  No obsessive or 
ritualistic behavior was noted.  There were no illogical, 
irrelevant, or obscure speech patterns.  The veteran denied 
panic attacks.  As to anxiety and depression, it was noted 
that the veteran did report being depressed and very anxious.  
He experienced frequent anxiety attacks, flashbacks, and 
nightmares.  The veteran stated that his upset stomach may or 
may not be related to his nerves, although his stomach 
problems started when he was in the war.  No impaired impulse 
control was elaborated.  The veteran reported significant 
sleep impairment, with frequent startle response and 
nightmares.  The examiner commented that the veteran reported 
symptoms of gastrointestinal distress, related with anxiety 
and headaches, which started in Vietnam.  The veteran also 
reported symptoms of PTSD, including flashbacks, re-
experiencing traumatic events, startle response, and 
nightmares.  The veteran appeared to be significantly 
impaired at that time.  The veteran's Global Assessment of 
Functioning (GAF) Scale score was 80.

At his RO hearing (conducted in October 1998), the veteran 
testified that he saw a psychologist once a week and that he 
had been in counseling for the past three or four years.  
(Transcript (T.) at 6).  The veteran also testified that he 
was a loner and that he had problems with crowds.  Id.  He 
still had sleeping problems.  (T. at 7).  The veteran also 
still fished, but he no longer hunted.  Id.  When asked how 
he spent a typical day, the veteran responded that he spent 
time with his grandchildren; he kept himself occupied with 
them.  (T. at 8).  He also went to church on Sundays and 
would occasionally do the grocery shopping.  Id.  The 
veteran's spouse testified that the veteran was demanding, 
anxious, and irritable.  (T. at 10).  If the veteran did not 
want her going out, she would stay at home, because she did 
not like friction.  Id.

At his video conference before a Member of the Board 
(conducted in March 2000), the veteran testified that he 
awoke in the middle of the night and that he jumped at loud 
noises.  (T. at 3).  He also testified that he had flashbacks 
or panic attacks two to three times a week.  Id.  It was hard 
for the veteran to remember things, unless he wrote them 
down.  (T. at 4).  The veteran indicated that he slept around 
four to five hours a night with medication.  (T. at 5).  
Prior to retirement, the veteran had been a bookkeeper, which 
allowed him to keep to himself.  (T. at 6).  The veteran 
stated that he had had problems with co-workers and 
supervisors and that at one point, he had been asked to 
resign.  Id.  When asked if he had ever thought about 
suicide, the veteran responded in the affirmative, stating 
that he had even gone as far as to plan it out.  (T. at 7).  
The veteran's spouse testified that the veteran checked their 
house alarm system two to three times a night, even if it did 
not go off.  (T. at 7-8).  He would also check to see if the 
front door was locked, even if she told him that she had 
checked it.  (T. at 8).  Their dog's barking made the veteran 
jump.  Id.  The veteran would always check the grandchildren 
when they slept over.  Id.  The veteran's spouse also 
testified that the veteran did not sleep well.  (T. at 9).  
He would get irritated if her girlfriends came over.  (T. at 
10).

The veteran also submitted a lay statement from his spouse, 
in which she indicated that the veteran's health had changed.  
The veteran had panic attacks and headaches, and not a day 
went by when he was not mad or irritated.  The veteran's 
worries, uncertainties, fears, confusion, anger, obsessions, 
and inner conflicts affected the veteran's health.

III.  Application and Analysis

Upon review of the clinical and non-clinical evidence of 
record, the Board finds that a 50 percent evaluation is 
warranted for the veteran's PTSD under the criteria in effect 
prior to November 7, 1996.

Initially, the Board notes that the criteria in effect prior 
to November 7, 1996, are more advantageous to the veteran in 
this instance, as they, effectively, consider the veteran's 
psychoneurotic symptoms (his gastrointestinal disorders and 
his vascular/tension headaches) and provide for evaluation 
based, in part, upon their manifestation.  As such, in this 
instance, they provide for a higher evaluation than would be 
supported under the criteria currently in effect.

As discussed above, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 50 percent evaluation where there 
was evidence that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

Here, the Board notes that records from the Vet. Center 
indicate that the veteran's emotional numbness, 
hypervigilance, and anger were problems at work and at home.  
These symptoms resulted in difficulties for the veteran in 
his family life and in his ability to work, to relate, and to 
live a normal life.  Also, it was noted upon VA examination 
in October 1998 that the veteran was significantly impaired.  
As such, the Board finds evidence showing that the veteran 
was considerably impaired in his relationships with people 
and industrially.

As for a higher evaluation, 70 percent, there would need to 
be evidence that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and that his psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment.

In this respect, the Board acknowledges the notation in the 
records from the Vet. Center as to the veteran being severely 
disabled and severely inhibited in his ability to work, to 
relate, and to live a normal life.  Weighed against that 
finding, however, is additional, contemporaneous evidence of 
record indicating or suggesting that the veteran's PTSD was 
not as severe, as provided for under Diagnostic Code 9411.  
Specifically, the record indicates that the veteran has been 
married for over 30 years and that he worked as a bookkeeper 
for over 20 years.  While he admitted to having had problems 
with co-workers, the veteran did not retire until he was 
forced to because of a back injury.  Also, upon VA 
examination in October 1998, the veteran reported that he got 
along well with family and friends.  Further, at his RO 
hearing that same month, the veteran testified that he kept 
himself occupied with his grandchildren.  He also went to 
church and occasionally did the grocery shopping.  Moreover, 
the veteran's GAF score was 80 upon VA examination in October 
1998.

In reaching this determination, that a 50 percent evaluation 
is warranted for the veteran's PTSD, the Board has afforded 
the veteran the benefit of the doubt, given the veteran's GAF 
score of 80.  See 38 U.S.C.A. § 5107(b) (West 1991).  As to a 
higher evaluation of 70 percent, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 50 percent evaluation than that required for a 
70 percent evaluation.  See 38 C.F.R. § 4.7.  The veteran's 
disability picture more nearly approximates considerable 
impairment, as compared to severe impairment.  As just 
discussed, the veteran has been married for over 30 years, 
and he was a bookkeeper for over 20 years.  He also reported 
that he got along well with his family and friends.  
Moreover, his GAF score was 80 upon VA examination in October 
1998.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the June 1996 rating decision, the March 1998 statement of 
the case, and in the February 1999 supplemental statement of 
the case, as he was provided with the applicable schedular 
criteria, both old and current, and informed of the reasons 
and bases of the RO's determinations.


ORDER

A 50 percent disability rating is granted for the veteran's 
PTSD, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


REMAND

Upon review of the veteran's claims file and the development 
contained therein, the Board notes that the RO denied service 
connection and a separate evaluation for migraine headaches 
in a December 1999 rating decision, subsequent to receipt of 
a statement from the veteran, which indicated that he wanted 
a separate evaluation for his migraine headaches.  At the 
veteran's video conference before a Member of the Board 
(conducted in March 2000), his service representative 
reiterated that the veteran sought a separate evaluation for 
his migraine headaches.  (T. at 2).

As such, pursuant to Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(which determined that an oral statement by an appellant's 
accredited representative during a hearing, when later 
reduced to writing in a transcript, constitutes a notice of 
disagreement), the Board finds that the veteran has submitted 
a notice of disagreement as to the December 1999 rating 
decision, which denied service connection and a separate 
evaluation for migraine headaches.  Accordingly, then, the 
veteran must now be provided with a statement of the case as 
to this issue.  Given that the veteran's notice of 
disagreement was not of record until March 2000, the RO has 
not been afforded this opportunity.

Therefore, the issue of entitlement to service connection for 
migraine headaches, both on a direct basis and as secondary 
to the veteran's service-connected PTSD, will not be decided 
pending a REMAND for the following action:

The RO should provide the veteran, and 
his representative, with a statement of 
the case, as to the issue of the 
propriety of a grant of service 
connection for migraine headaches, both 
on a direct basis and as secondary to the 
veteran's service-connected PTSD.  The 
veteran should be provided with the 
applicable laws and regulations in this 
instance and informed of the evidence 
considered and the reasons and bases for 
the RO's determination.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


- 13 -


